SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, *77AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
Plaintiff James Niss (“plaintiff’ or “Niss”) appeals from a summary judgment entered on December 21, 2000 by the United States District Court for the Southern District of New York in favor of defendants Columbia Pictures Industries, Inc., Encore Media Corp., and Home Box Office (collectively “Columbia”).
Niss principally asserted a claim against Columbia for copyright infringement. Niss contends that his father Stanley Niss wrote the story outline, screenplay, and motion picture Pendulum (collectively the “Pendulum properties”). Niss farther argues that he is entitled to the renewal copyright in the Pendulum properties, as the sole heir of his father, pursuant to 17 U.S.C. § 304(a)(1)(C).
Columbia claims that it owns the renewal copyrights because the Pendulum properties were “works for hire.” Columbia asserts that the Pendulum story outline and screenplay were created at the “instance and expense” of MGM, which transferred to Columbia by contract all rights it had in the Pendulum properties. And Columbia argues that Niss produced the motion picture at its “instance and expense.”
For substantially the reasons stated in Judge Preska’s careful and thorough Order and Memorandum of December 21, 2000 and Judgment of December 22, 2000, the judgment of the District Court is hereby AFFIRMED.